Title: To Alexander Hamilton from James McHenry, 5 January 1799
From: McHenry, James
To: Hamilton, Alexander



private.
Philad 5 Jany 1799
Dear Sir

Inclosed is a copy of my report. To give facility to the committee I think it would be proper that you should forthwith throw the 17 propositions it contains into the form of a bill, and send me the same as soon as possible.
I shall write you on Monday if possible relative to preparatory steps for commencing early the recruiting service. I expect daily a report from Mr Francis shewing the precise periods at which we may calculate upon certain quantities of cloathing.
Yours sincerely

James McHenry
Majr Gen Alex. Hamilton

